                       Case 19-10603-JTD               Doc 365        Filed 10/20/20          Page 1 of 3



                               OFFICE OF THE UNITED STATES TRUSTEE - REGION 3
                              POST-CONFIRMATION QUARTERLY SUMMARY REPORT

This Report is to be submitted for all bank accounts that are presently maintained by the post-confirmation debtor.


 Debtor’s Name: MabVax Therapeutics Holdings, Inc., et al.          Bank: Pacific Premier Bank

 Bankruptcy Number: 19-10603 (JTD)                                  Account Number: 1217185021
 Date of Confirmation: March 5, 2020                                Account Type: Checking

 Reporting Period (month/year): July 1, 2020 through September 30, 2020 (Q3)

                     Beginning Cash Balance:                                                            $                    322.19

 All receipts received by the debtor:

                     Cash Sales:                                                                        $                          -

                     Collection of Accounts Receivable:                                                 $                          -

                     Proceeds from Litigation (settlement or otherwise):                                $                          -

                     Sale of Debtor’s Assets:                                                           $                          -

                     Transfers In from other Debtor Accounts:                                           $                82,700.00

                     Miscellaneous Income:                                                              $                          -

                     Capital Infusion pursuant to the Plan:                                             $                          -

                     Total of cash received:                                                            $                82,700.00

 Total of cash available:                                                                               $                83,022.19

 Less all disbursements or payments (including payments made under the confirmed plan) made by the Debtor:

                     Disbursements made under the plan, excluding the
                                                                                                        $                          -
                     administrative claims of bankruptcy professionals:

                     Disbursements made pursuant to the administrative
                                                                                                        $                77,792.32
                     claims of bankruptcy professionals:

                     Transfer Out to other Debtor Account:                                              $                          -

                     All other disbursements made in the ordinary course:                               $                  9,573.56

                     Total Disbursements:                                                               $                87,365.88

 Ending Cash Balance:                                                                                   $                (4,343.69)

Pursuant to 28 U.S.C. Section 1746(2), I hereby declare under penalty of perjury that the foregoing is true and correct to the best of
my knowledge and belief.


Dated: October 15, 2020                                                     Name/Title:


{00028438. }
                          Case 19-10603-JTD              Doc 365        Filed 10/20/20     Page 2 of 3



                                 OFFICE OF THE UNITED STATES TRUSTEE - REGION 3
                                POST-CONFIRMATION QUARTERLY SUMMARY REPORT

This Report is to be submitted for all bank accounts that are presently maintained by the post-confirmation debtor.


    Debtor’s Name: MabVax Therapeutics Holdings, Inc., et al.        Bank: Pacific Premier Bank

    Bankruptcy Number: 19-10603 (JTD)                                Account Number: 1202700870
    Date of Confirmation: March 5, 2020                              Account Type: Money Market

    Reporting Period (month/year): July 1, 2020 through September 30, 2020 (Q3)

                        Beginning Cash Balance:                                                   $              59,857.00

    All receipts received by the debtor:

                        Cash Sales:                                                               $                      -

                        Collection of Accounts Receivable:                                        $                      -

                        Proceeds from Litigation (settlement or otherwise):                       $         XXXXXXX1

                        Sale of Debtor’s Assets:                                                  $                      -

                        Transfers In from other Debtor Accounts:                                  $                      -

                        Miscellaneous Income:                                                     $                440.36

                        Capital Infusion pursuant to the Plan:                                    $                      -

                        Total of cash received:                                                   $             XXXXXXX

    Total of cash available:                                                                      $             XXXXXXX

    Less all disbursements or payments (including payments made under the confirmed plan) made by the Debtor:

                        Disbursements made under the plan, excluding the
                                                                                                  $                      -
                        administrative claims of bankruptcy professionals:

                        Disbursements made pursuant to the administrative
                                                                                                  $                      -
                        claims of bankruptcy professionals:

                        Transfer Out to other Debtor Account:                                     $              82,700.00

                        All other disbursements made in the ordinary course:                      $              24,765.00

                        Total Disbursements:                                                      $             107,465.00

    Ending Cash Balance:                                                                          $             XXXXXXX




1
 Redacted pursuant to Order Granting Motion by Plan Administrator for Entry of an Order Pursuant to Bankruptcy Rule 9019
Approving Settlement Agreement [D.I. 358].
                       Case 19-10603-JTD               Doc 365         Filed 10/20/20          Page 3 of 3



Pursuant to 28 U.S.C. Section 1746(2), I hereby declare under penalty of perjury that the foregoing is true and correct to the best of
my knowledge and belief.


Dated: October 20, 2020                                                      Name/Title:




                                                                  2
